                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND


        CHAMBERS OF                                                           101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                         (410) 962-7780
                                                                                   Fax (410) 962-1812


                                          October 25, 2019

  LETTER TO COUNSEL

          RE:     Constellation NewEnergy, Inc. v. MaxGen Energy Services Corp.;
                  Civil No. SAG-19-2017

  Dear Counsel:

             Plaintiffs Constellation NewEnergy, Inc. and California PV Energy, LLC (collectively
  “Plaintiffs”) have sued Defendant MaxGen Energy Services Corporation, f.k.a. True South
  Renewables, Inc. (“Defendant” or “MaxGen”), alleging negligence and breach of contract arising
  out of damage to solar panels located in Ontario, California. ECF 1. MaxGen has filed a motion
  to transfer venue pursuant to 28 U.S.C. § 1404(a) and forum non conveniens, ECF 13, which
  Plaintiffs have opposed. ECF 14. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018).
  For the reasons set forth below, MaxGen's motion will be DENIED.
             Plaintiffs’ breach of contract claim arises out of the “Blanket Subcontract for Energy
  Projects and Services” (“the Subcontract”) executed by the parties and attached as an exhibit to
  Plaintiffs’ Complaint. ECF 1-1. The Subcontract included, in two express provisions, clauses
  evidencing the parties’ mandatory choice of forum to resolve disputes. In section 16.0, entitled
  “Waiver of Jury Trial,” the parties agree that all “claims, counterclaims, or defenses” arising
  under or relating to the Subcontract “shall be heard by a judge of a court of competent
  jurisdiction in Maryland, without a jury.” Id. ¶ 16.0. Similarly, in Section 14.0, entitled
  “Governing Law,” “[t]he parties consent to the exclusive venue and jurisdiction in the courts
  located in Baltimore, Maryland for any claim arising hereunder unless the dispute involves the
  Customer as a party and the Contract Documents provide for a different venue.” Id. ¶ 14.0. The
  language used in those provisions, including the words “shall” and “exclusive,” reflect the
  parties’ express intent that the choice of forum be mandatory, not discretionary. See, e.g., Davis
  Media Group v. Best Western Int’l, Inc., 302 F.Supp.2d 464, 467 (D. Md. 2004) (listing cases
  finding “shall” to indicate a mandatory clause).
             Mandatory choice of forum clauses, like other express contractual provisions, should
  not be treated as meaningless. Davis Media Group, 302 F.Supp.2d at 467-68. In fact, mandatory
  choice of forum clause are enforced, unless they are unreasonable. M/S Bremen v. Zapata Off-
  Shore Co., 407 U.S. 1, 10 (1972). The presumptively valid clauses are only unreasonable if “(1)
  their formation was induced by fraud or overreaching; (2) the complaining party ‘will for all
  practical purposes be deprived of his day in court because of the grave inconvenience or
  unfairness of the selected forum’; (3) the fundamental unfairness of the chosen law may deprive
  the plaintiff of a remedy; or (4) their enforcement would contravene a strong public policy of the
Constellation NewEnergy, Inc. v. MaxGen Energy Services Corp.,
Civil No. SAG-19-2017
October 25, 2019
Page 2

forum state.” Allen v. Lloyd’s of London, 94 F. 3d 923, 928 (4th Cir. 1996) (internal citations
omitted). MaxGen has not established (or even attempted to establish) the unreasonableness of
the mandatory choice of forum clauses in the Subcontract under those standards. Instead,
MaxGen propounds traditional arguments regarding the relative convenience of Plaintiffs’
chosen forum, as opposed to its preferred venue in California. Even if the mandatory choice of
forum clauses in the Subcontract did not control, MaxGen’s arguments about the relative
convenience of California are unpersuasive. While some of the relevant witnesses are located in
California, others are located in Maryland. See, e.g., ECF 14 at 7 (explaining that inspections
were performed at the site by a Maryland company, and that expert witnesses will be Maryland-
based). Plaintiffs’ in-house counsel is located in Maryland. Other than the distance between
California and Maryland, which can be bridged by air travel, there would be no significant
practical impediments to trying the case in either venue. Moreover, the federal courts in both
jurisdictions have heavy caseloads, and there is no particular public interest factor dictating a
result other than that contractually agreed by the parties.
           Ultimately, in the absence of any showing that the mandatory choice of forum clauses
in the parties’ Subcontract are unreasonable, they must be enforced. MaxGen’s motion, ECF 13,
is therefore DENIED.
       Despite the informal nature of this letter, it should be flagged as an opinion and docketed
as an Order of the Court.


                                                 Sincerely yours,

                                                            /s/

                                                 Stephanie A. Gallagher
                                                 United States District Judge
